Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	The following claim has been amended upon agreement by applicant during a telephone conversation with Mr. Matthew Nigriny on January 14, 2022.
	The following the amendment of the claim 1, 10 and 19 and this set claims 1, 10 and 19 will be replaced the original claims 1, 10 and 10.
1.           (Currently Amended)  A computer-implemented method for analyzing data from a variety of data sources, the method comprising:
              receiving, as inputs, at least one specific question and data from the variety of data sources;
              storing the data from the variety of data sources in a database;
applying an artificial intelligence process to the received data, the artificial intelligence process comprising the steps of:
              converting the received data from each of the variety of data sources into a data structure that is common for a plurality of received data types;
              identifying keywords in the received data;
              generating sentence or word embeddings based on the identified keywords;

              adding the selected one or more labels to a model;
              training, via a machine learning algorithm of the artificial intelligence process, the model over the common data structure based on a configuration file; and
              generating, by the trained model through the machine learning algorithm of the artificial intelligence process, a result in response to the at least one specific question, wherein the generating includes:
              retrieving, from the database, one or more documents from the received data that, based on a decision made by the trained model,  contain information that helps answer the at least one specific question;
              determining the specific information from each of the one or more documents that helps answer the at least one specific question; and
              providing the result based on the determination of specific information and a graph schema associated with the one or more retrieved documents; and
applying the answer to the specific question as feedback to the artificial intelligence process to improve the accuracy of the artificial intelligence process.

10.         (Currently Amended)  A computer-implemented system for analyzing data from a variety of data sources, the system comprising:
              a processor, wherein the processor is configured to:
              receive, as inputs, at least one specific question and data from the variety of data sources;
              store the data from the variety of data sources in a database;

                             convert the received data from each of the variety of data sources into a data structure that is common for a plurality of received data types;
                             identify keywords in the received data;
              generate word or sentence embeddings based on the identified keywords;
              receive a selection of one or more labels based on the generated word or sentence embeddings;
              add the selected one or more labels to a model;
                             train, via a machine learning algorithm of the artificial intelligence process, the model over the common data structure based on a configuration file; and
                             generate, by the trained model through the machine learning algorithm of the artificial intelligence process, a result in response to the at least one specific question, wherein the generating includes:
                             retrieving, from the database, one or more documents from the received data that, based on a decision made by the trained model,  contain information that helps answer the at least one specific question;
                             determining the specific information from each of the one or more documents that helps answer the at least one specific question; and
                             providing the result based on the determination of specific information and a graph schema associated with the one or more retrieved documents; and
apply the answer to the specific question as feedback to the artificial intelligence process to improve the accuracy of the artificial intelligence process.

Currently Amended)  A computer-implemented system for analyzing data from a variety of data sources, the system comprising:
              an application programming interface; and
              a processor, wherein the processor is configured to:
              receive, as inputs, at least one specific question and data from the variety of data sources;
              store the data from the variety of data sources in a database;
              generate, by a trained model through the machine learning algorithm of an artificial intelligence process, a result in response to the at least one specific question, wherein the generating includes:
              retrieving, from the database,  one or more documents from the received data that, based on a decision made by the trained model,  contain information that helps answer the at least one specific question;
              determining the specific information from each of the one or more documents that helps answer the at least one specific question; and
              providing the result based on the determination of specific information and a graph schema associated with the one or more retrieved documents; and
              wherein the machine learning model is trained on annotation candidates provided by the application programming interface.
Allowable Subject Matter
With respect to claims 1-19, based on the Examiner’s amendment above, further, Examiner agrees with Applicant’s argument based on the amended claim filed on 11/04/2021 about the 35 U.S.C 101 and 35 U.S.C 103, therefore, the previous office are withdrawn.  The claims 1-19 are allowed.


Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        January 15, 2022